DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to Applicant’s amendment filed 19 November 2020.  Claim 1 was amended.  New claims 2-20 were added.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-11, and 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Scahill et al. (Scahill) (US Pub. 2017/0272966 A1).
Regarding claim 1, Novak discloses a method comprising:
receiving, by a premises system 1 (front page figure) comprising at least one computing device 7 and from a first computing device 7 located at a premises, first data indicative of a signal characteristic of a first signal (flow information) associated with the first signal received at the first computing device 7;

after receiving the first data and the second data, determining, by the premises system and based on at least one of the first data or the second data, that an interfering device (client device) is interfering with at least one of the first computing device or the second computing device; and
sending, by the premises system, a notification indicative of information associated with the interfering device (to the interference mitigation device 37, para. [0069])
See paras. [0010]-[0012] and [0049] and [0069]).
Regarding claim 2, each of the first data and the second data disclosed in Scahill comprises at least one of: 
a signal strength (para. [0182]), 
a wireless noise level,
an indication of an increase in a signal strength, or
an indication of an increase in a wireless noise level.
Regarding claim 3, in Scahill, each of the first computing device and the second computing device comprises at least one of:
a sensor,
a security device, or 
a wireless node (wireless computer).
Regarding claim 4, the information associated with the interfering device disclosed in Scahill comprises at least one of:
an indication of an alarm condition (para. [0128]), 
a location of the interfering device,
an indication that the interfering device is inside the premises,
a potential identity of the interfering device,
an instruction to adjust timing of one or more transmissions,
an instruction to adjust priority of one or more transmissions,
an instruction to adjust transmission power, or
an instruction to transmit data indicative of a signal characteristic.
Regarding claim 8, the rejection of claim 8 recites what was discussed in the rejection of claim 1.  It is inherent that the system of Scahill includes one of more processors and memory storing computer readable instructions to perform the method of claim 1. 
Regarding claims 9-11, the rejection of claim 9-11 recites the rejection of claims 2-4.
Regarding claim 13, the rejection of claim 13 recites what was discussed in the rejection of claim 1 and 8.  Furthermore, Scahill system comprises a first computing device 13, a second computing device 7, and a third computing device 7 as seen in the front-page figure.   
Regarding claims 14-16, the rejection of claims 14-16 recites the rejection of claims 2-4.
Claim Rejections - 35 USC § 103

Claim(s) 5, 6, 17, and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Scahill et al. (Scahill) (US Pub. 2017/0272966 A1) in view of Backes et al. (Backes) (US Pub. No. 2010/0267414 A1).
Regarding claim 5, Scahill discloses information associated with the interfering device is received by at least one of the first computing device or the second computing device as discussed above.  Scahill fails to disclose 
adjusting, by the at least one of the first computing device or the second computing device and based on the information, one or more transmission settings.  However, the concept of adjusting the transmission signal to decrease interference is well known in the art as taught in Backes (para. [0067]).  In light of this teaching, it would have been obvious to one of ordinary skill in the art to incorporate this teaching in the Scahill system to eliminate or reduce the signal interference issue.
Regarding claim 6, the adjusting taught in Backes is the adjusting the one or more transmission settings comprises at least one of:
increasing a transmission power; 
adjusting a scheduled transmission time; 
adjusting one or more transmission windows; 
adjusting a transmission priority; or 
scheduling additional transmissions.
Though Backes fails to explicitly state that the transmission power is increased, one of ordinary skill in the art would have readily recognized increasing the transmission power because a high power signal would not be overcome by an interference signal.
Regarding claim 17, the rejection of claim 17 recites the rejection of claim 5.
Regarding claim 18, the rejection of claim 18 recites the rejection of claim 6.

Allowable Subject Matter

Claims 7, 12, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE BICHNGOC LIEU whose telephone number is (571)272-2978.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 5712723114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE B LIEU/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        
05 Mar 21